DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2017-161661, filed on 08/24/2017.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 2/24/2020.  The amendment has been placed of record in the file.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2020, 8/16/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 14, 277, recite “optionally providing transparent buffer layer”, and “optionally provided protective layer. “It is not clear whether the device works as claimed with or without the optional limitations. For prosecution purpose, it is assumed the device works as claimed without optional limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim(s) 14-19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueck et al. (US 2017/0108375 A1) [hereinafter Brueck], in view of Wu et al. (US 2007/0165214A1) [hereinafter Wu].
As to claims 14, 23, 25,  27,  Brueck teaches a spectroscopic device comprising a photodetector array (617, 117,  Fig.6A, 1) including a semiconductor substrate (611, 111, Figs.6, 1); and a transparent spacer layer (621,lower end of 613, Fig.6A), a waveguide layer (613, Fig.6A), an optionally provided transparent buffer layer, a transmission metal grating layer (615, 627, 115 , Figs.6A, 1) having a thickness required for generation of surface plasmons, and an optionally provided transparent protective layer, the said layers being disposed in this order on the photodetector array.
Brueck is silent to said photodetector array comprise diodes. However, in the same field of endeavor, Wu teaches integrated resonant grating system comprising semiconductor substrate, waveguide layer and photodiode array (paragraph 0046).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide photodetector array comprising plurality of diodes in order to enhance optical detection.
As to claim 15, Brueck in view of Wu teaches all as applied to claim 14, in an addition Brueck teaches wherein the waveguide layer 613 has a refractive index higher than that of each of the transparent spacer layer 621 and the transparent buffer layer 625, which sandwich the waveguide layer (paragraph 0069).
As to claims 16, 18, Brueck in view of Wu teaches all as applied to claim 14. Brueck is silent wherein the material of the waveguide layer is selected from among hafnium oxide (HfO2), aluminum oxide (Al203), magnesium oxide (MgO), zirconium oxide (ZrO2), tantalum oxide (Ta2Os), titanium oxide (TiO2) silicon nitride (SisN4 and SiN), silicon oxynitride (SiON), silicon carbide (SiC), gallium nitride (GaN), and a polymer having a high refractive index. However, Wu teaches waveguide layer formed from hafnium oxide (HoF2) (paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide waveguide layer formed from hafnium oxide (HoF2) in Brueck device in order enhance optical detection.
As to claim 17, Brueck in view of Wu teaches all as applied to claim 14, in an addition Brueck teaches wherein the material of the substrate is selected from among silicon (Si), Ge, InGaAs, GaN, GaAs, AlGaAs, GaAsP, GaP, CIS (a compound semiconductor composed of copper, indium, and selenium), and CIGS (a compound semiconductor composed of copper, indium, gallium, and selenium) (paragraph 0057).
As to claim 19, Brueck in view of Wu teaches all as applied to claim 14, in an addition Brueck teaches wherein the metal of the transmission metal grating layer is selected from among gold, silver, aluminum, and copper (paragraphs 0057, 0066).
As to claim 21, Brueck in view of Wu teaches all as applied to claim 14, in an addition Brueck teaches wherein the transparent buffer layer is an SiO2 layer and has a thickness of 0 to 300 nm (paragraph 0089).
As to claim 22, Brueck in view of Wu teaches all as applied to claim 14, in an addition Brueck teaches a transmission guided-mode resonant grating integrated spectroscopic device (transmission GMRG integrated spectroscopic device) as recited in claim 14 (paragraph 0009).
As to claims 24, 26, Brueck in view of Wu teaches all as applied to claim 14, in an addition Brueck teaches wherein the method comprises a step of forming a grating pattern of the transmission metal grating layer (GMRG) or a mask therefor by means of nanoimprinting lithography, stepper lithography, or electron beam lithography (paragraph 0071).
Allowable Subject Matter
Claim 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chao et al. (US 2017/0031104 A1) teaches an optical receiver 100 includes a photodetector 110 and a waveguide 120. The photodetector 110 includes a plurality of photosensitive regions R arranged in an array. The photodetector 110 can be a CMOS sensor, a photodiode array, or other suitable photosensitive elements. For instance, the manufacturing method of the photodetector 110 is as shown in the steps of FIG. 1A and FIG. 1B. First, a substrate 112 is provided. The substrate 112 is, for instance, a P-type silicon substrate, but is not limited thereto. Next, photosensitive regions R are formed in the region of the substrate 112 adjacent to a sensing surface S via an ion implantation process. The gratings 122 are adapted to collect light beams LB incident on the waveguide 120. The optical channels 124 are adapted to propagate the light beams LB collected by the gratings 122. The light-deflection elements 126 are disposed on transmission paths of the light beams LB propagating in the optical channels 124 and located above the photosensitive regions R, wherein the light-deflection elements 126 are adapted to propagate the light beams LB propagating in the optical channels 124 to the photosensitive regions R (paragraphs 00019, 0020; Fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886